Order, Supreme Court, New York County (Walter B. Tolub, J.), entered April 14, 2004, which denied plaintiffs motion for partial summary judgment on the issue of liability on his Labor Law § 240 (1) claim, unanimously reversed, on the law, without costs, the motion granted and the matter remanded for further proceedings.
The ladder used by plaintiff was not an adequate safety device for the task he was performing, which entailed work at a significant elevation. Regardless of the method employed by plaintiff to remove the air conditioning unit, defendant’s failure to provide a safety device sufficient to protect him from the elevation-related risk was a breach of the duty imposed by Labor Law § 240 (1), and a proximate cause of the fall and resulting injury (see Dunn v Consolidated Edison Co., 272 AD2d 129 [2000]). Concur—Tom, J.P., Mazzarelli, Andrias, Friedman and Gonzalez, JJ.